             Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 FRANCISCO CANTU and NORBERTO
 ELIZONDO, individually and on behalf of all                CIV. A. NO.
 others similarly situated,
                                                            JURY TRIAL DEMANDED
                     Plaintiffs,

 vs.                                                        CLASS/COLLECTIVE ACTION

 MAMMOTH ENERGY SERVICES, INC. d/b/a                        PURSUANT TO 29 U.S.C. §
 COBRA ENERGY and HIGHER POWER                              216(b)/ FED. R. CIV. P. 23
 ELECTRICAL, LLC

                       Defendants.

                              PLAINTIFFS’ ORIGINAL COMPLAINT

                                          I.      SUMMARY

    1.          Francisco Cantu (“Cantu”) and Norberto Elizondo (“Elizondo”) (collectively,

“Plaintiffs”) bring this lawsuit to recover unpaid overtime wages and other damages from Mammoth

Energy Services, Inc. d/b/a Cobra Energy (“Cobra”) and Higher Power Electrical, LLC (“HPE”)

(collectively, “Defendants”) under the provisions of section 216(b) of the Fair Labor Standards Act

(“FLSA”), as amended 29 U.S.C. §§ 201, et seq. and the Puerto Rico Wage Payment Statute (the

“PRWPS”), 29 L.P.R.A. §§ 171, et seq., §§ 250, et seq., and §§ 271, et seq.

    2.          Plaintiffs and those similarly situated regularly worked for Defendants in excess of 40

hours each week. As shown below, Defendants failed to properly compensate Plaintiffs and all other

similarly situated workers.

    3.          Instead, during the relevant time period Defendants paid Plaintiffs, and other workers

like him a day rate regardless of the number of hours worked and regardless of their classification as

an employee or independent contractor.




                                                   1
             Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 2 of 14



                                  II. JURISDICTION AND VENUE

   4.          This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

   5.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

   6.          The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

jurisdiction over any sub-class pursuant to 28 U.S.C. § 1367.

   7.          Plaintiff Elizondo resides in Pearsall, Texas, Frio County, which is located in this

District and Division. Further, Cobra conducts substantial business in this District and Division.

                                            III. PARTIES

   8.          Plaintiff Cantu is a resident of Texas. His written consent is attached as Exhibit A.

   9.          Plaintiff Elizondo is a resident of Texas. His written consent is attached as Exhibit B.

   10.         Plaintiff Cantu worked as a Foreman for Defendants from December 2017 until

February 2018 in Puerto Rico.

   11.         Plaintiff Elizondo worked as a lineman for Defendants from December 2017 until

February 2018 in Puerto Rico.

   12.         Plaintiffs would install utility poles, clean up wires, and operate derrick diggers to

restore power services in the wake of Hurricane Maria and Hurricane Irma.

   13.         Plaintiffs were classified as independent contractors and paid a day rate regardless of

the number of hours he worked.

   14.         During his employment, Plaintiff Cantu was also classified as a W-2 employee and paid

a day rate regardless of the number of hours he worked.

   15.         Regardless of their classification, Plaintiffs normally worked 12-16 hours a day six to

seven days a week.



                                                  2
              Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 3 of 14



   16.         Plaintiffs were not paid overtime for hours worked over 40 in a workweek.

   17.         Plaintiffs bring this action individually and on behalf of all other similarly situated

workers (regardless of employee or independent contractor classification) who were paid by

Defendants’ day-rate system. Defendants paid each of these workers a flat amount for each day

worked and failed to pay them overtime for all hours that they worked in excess of 40 hours in a

workweek. The class of similarly situated employees or potential class members sought to be certified

is defined as follows (the “Day Rate Class”):

         All workers employed by or on behalf of Cobra Energy and/or High Power
         Electrical who were paid a day-rate.

   18.         Plaintiffs further seek class certification pursuant to FED. R. CIV. P. 23 under Puerto

Rico Law (the “Puerto Rico Class”).

   19.         Plaintiffs also bring this action on behalf of themselves and on behalf of the Puerto

Rico Class:

         All workers employed by or on behalf of Cobra Energy and/or High Power
         Electrical who were paid a day-rate in Puerto Rico.

   20.         The Day Class Members and Puerto Rico Class Members are collectively referred to

as the “Putative Class Members.”

   21.         Defendant Mammoth Energy Services, Inc. d/b/a Cobra Energy is an Oklahoma

Corporation that can be served through its registered agent Corporation Service Company d/b/a CSC

– Lawyers Inco, at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

   22.         Defendant High Power Electrical, Inc. may be served through its registered agent

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street,

Suite 620, Austin, TX 78701.

                                   IV. COVERAGE UNDER THE FLSA

   23.         At all times hereinafter mentioned, Defendants have been an employer within the



                                                  3
              Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 4 of 14



meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

    24.            At all times hereinafter mentioned, Defendants have been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

    25.            At all times hereinafter mentioned, Defendants have been part of an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged

in commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce – such as

construction equipment, hand tools, computers, automobiles, and cell phones – by any person and in

that said enterprise has had and has an annual gross volume of sales made or business done of not

less than $1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

    26.            At all times hereinafter mentioned, Plaintiffs and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

    27.            At all times hereinafter mentioned, Defendants have been an employer within the

meaning of 29 L.P.R.A. § 250b.

    28.            At all times hereinafter mentioned, Plaintiffs and the Putative Class Members were

employees within the meaning of 29 L.P.R.A. § 250b.

    29.            As will be shown through this litigation, Defendants treated Plaintiffs, and indeed all

Putative Class Members that were classified as independent contractors or employees and paid a daily

rate without overtime compensation.

    30.            Defendants’ misclassification of Plaintiffs and the Putative Class Members as

independent contractors does not alter their status as employers for purposes of this FLSA collective

or class action.




                                                      4
                Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 5 of 14



                                               V.      FACTS

      31.           Following the massive devastation caused by Hurricane Maria and Hurricane Irma,

FEMA and other state and federal governmental departments implemented programs to provide aid

and repairs to Puerto Rico.

      32.           Mammoth d/b/a Cobra Energy is a full service infrastructure, construction company

centering on most facets of the utility industry, focusing on transmission and distribution networks.1

      33.           HPE labels itself as premier provider of electrical construction, maintenance, and

repair services.2

      34.           To implement this work, the Defendants hired workers such as Plaintiffs to perform

skilled and manual labor to provide electrical recovery services.

      35.           For part of this work, Plaintiffs and the Putative Class Members were misclassified as

independent contractors.

      36.           Regardless of employee or independent contractor classification, Defendants paid the

Putative Class Members a flat sum for each day worked, regardless of the number of hours that they

worked that day (or in that workweek) and failed to provide them with overtime pay for hours that

they worked in excess of 40 hours in a workweek.

      37.           The Defendants’ pay practices violate the FLSA and Puerto Rico wage laws.

      38.           Plaintiffs and the Putative Class Members generally provided labor, and/or repair

services in connection with restoration of power in Puerto Rico after the hurricanes. Initially, some

were classified as independent contractors or employees – but they were all paid a day rate by

Defendants.

      39.           Plaintiffs and the Putative Class Members had no power to hire or fire other workers.


1   https://www.mammothenergy.com/divisions/cobra-energy/
2   https://www.cobratd.com/affiliates/higher-power/


                                                      5
             Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 6 of 14



All aspects of their work were controlled by the Defendants. The Defendants retained the authority

to hire and fire, they issued pay, supervised, controlled, and directed Plaintiffs and the Putative Class

Members, and they controlled all aspects of Plaintiffs and the Putative Class Members’ job activities.

    40.         Defendants set Plaintiffs and the Putative Class Members’ rates of pay and work

schedule and prohibited them from working other jobs for other companies while they were working

on jobs for Defendants. Defendants directly determined Plaintiffs and the Putative Class Members’

opportunity for profit and loss. Plaintiffs and the Putative Class Members’ earning opportunity was

based on the number of days Defendants scheduled them to work.

    41.         Defendants ordered the hours and locations Plaintiffs and the Putative Class Members

worked, tools used, and rates of pay received.

    42.         Plaintiffs and the Putative Class Members were economically dependent on

Defendants during their employment.

    43.         Plaintiffs and the Putative Class Members did not incur operating expenses like rent,

payroll, marketing, and insurance.

    44.         No real investment was required of Plaintiffs or the members of the Putative Class to

perform their jobs; they did not bring building supplies, tools, or equipment to the island. These items

were provided by Defendants or its clients.

    45.         The job functions of Plaintiffs and the members of the Putative Class were primarily

manual labor/technical in nature, requiring little to no official training or other advanced degree.

    46.         The members of the Putative Classes did not have any supervisory or management

duties. Finally, for the purposes of their overtime claims, the members of the Putative Class

performed substantially similar job duties related to relief services in Puerto Rico’s recovery efforts.

    47.         All of the members of the Putative Class performed the same or similar job duties

and are subjected to the same or similar policies and procedures, which dictate the day-to-day activities



                                                    6
             Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 7 of 14



performed by each person.

   48.         The members of the Putative Class also worked similar hours and were denied

overtime as a result of the same illegal pay practice. They all worked in excess of 40 hours each week

and were often scheduled for 12 hour shifts for weeks at a time. Instead of paying them overtime,

Defendants paid the members of the Putative Class a day-rate regardless of classification.

   49.         Defendants’ policy of failing to properly pay its independent contractors, including

Plaintiffs, violates the FLSA because these workers are, for all purposes, employees performing non-

exempt job duties.

   50.         Defendants’ day-rate system pay practices violate the FLSA because Plaintiffs and the

Putative Class Members did not receive the correct amount of pay for hours worked over 40 hours

each week.

                                      VI.    FLSA VIOLATIONS

   51.         As set forth herein, Defendants have violated, and are violating, Section 7 of the FLSA,

29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of the FLSA for workweeks longer than 40 hours without

compensating such employees for their employment in excess of 40 hours per week at rates no less

than 1 and ½ times the regular rates for which they were employed.

   52.         Defendants knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay the Putative Class Members overtime compensation. Defendants’ failure

to pay overtime compensation to these employees was neither reasonable, nor was the decision not

to pay overtime made in good faith.

   53.         Accordingly, Plaintiffs and the Putative Class Members are entitled to overtime wages,

plus liquidated damages, attorney’s fees and costs.




                                                      7
             Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 8 of 14



                                    VII. PUERTO RICO VIOLATIONS

    54.         Plaintiffs bring this claim under Puerto Rico law as a Rule 23 class action.

    55.         Puerto Rico law requires employers like Defendants to pay employees at one and one-

half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

Defendants were subject to Puerto Rico Law and Plaintiffs and the Puerto Rico Class Members are

entitled to overtime pay under this law. P.R. Laws Ann. tit. 29 § 271 et seq (“Law 379”).

    56.         Defendants have violated Puerto Rico law by failing to compensate their employees

for hours worked in excess of 40 hours per week at rates less than 1 and ½ times the regular rates for

which they were employed.

    57.         Puerto Rico Code 29 L.P.R.A. § 171, et seq., limits the deductions that can be taken

from a worker's wages. Defendants made illegal deductions from the wages of Plaintiffs and the

Puerto Rico Class Members. These deductions were not authorized and were done willfully.

    58.         Puerto Rico Code 29 L.P.R.A. § 173 requires employers to pay their employees for all

hours worked, at intervals not to exceed 15 days. If employee is dismissed from work, he must be paid

no later than the next official payday. Defendants regularly and willfully failed to properly pay

Plaintiffs and the Puerto Rico Class Members and failed to do so in the time required. Puerto Rico

Code provides that employers who violate the provisions of this act are liable to affected employees

for unpaid wages, liquidated damages of an amount equal to the amount owed, costs, attorney's fees,

and other appropriate relief. 29 L.P.R.A. § 177.

    59.         Puerto Rico Code 29 L.P.R.A. § 185a, et seq., applies to protect workers from wrongful

discharge. Any employee who is terminated without just cause is entitled to mandatory severance

under Puerto Rico law. “Just cause for discharge of an employee shall be understood to be that which

is not based on legally prohibited reasons and on a whim of the employer.” 29 L.P.R.A. § 185b.




                                                   8
             Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 9 of 14



Defendants willfully violated these statutes when Plaintiffs or the Puerto Rico Class Members were

terminated without just cause and not paid the required severance.

    60.         Puerto Rico Code 29 L.P.R.A. § 250 et seq., mirrors the federal requirements for

minimum wage. On several occasions, Defendants failed to pay members of the class for hours

worked. These class members regularly performed manual labor for 12 (or more) hour periods per

day but were underpaid or not paid for altogether for this work. Defendants willfully violated these

sections by failing to pay Plaintiffs and the Puerto Rico Class Members for all hours worked.

    61.         Puerto Rico Code 29 L.P.R.A. § 271, et seq., mandates that regular working hours

for non-exempt employees are eight (8) hours per day, and forty (40) hours per week. All hours

worked in excess of eight hours in any work day or forty hours in a week must be compensated as

overtime. 29 L.P.R.A. § 273(a), §274. Defendants willfully violated these sections by failing to

properly compensate Plaintiffs and the Puerto Rico Class Members for all hours actually worked in

excess of eight per day or forty per week. Plaintiffs and the Puerto Rico Class Members regularly worked

in excess of 12 hours per day, 6-7 days per week.

    62.         Puerto Rico Code 29 L.P.R.A. § 283 regulates the meal periods granted to workers.

All non-exempt employees are entitled to 1 hour for a meal, to be taken between the third and sixth

consecutive hours of work. An “employer who requires or allows an employee to work for a period

longer than five (5) consecutive hours, without providing a meal period, must pay the employee an

extraordinary compensation for the time worked” at a rate of one and a half times the regular rate of

pay. Id. Defendants willfully violated this section by requiring or failing to allow Plaintiffs and the

Puerto Rico Class Members their regular meal periods.

    63.         Puerto Rico Code 29 L.P.R.A. § 501, et seq., requires employers to pay workers who

have worked a certain number of hours a bonus (commonly called a “Christmas Bonus”). This

bonus is provided in addition to any other wages or benefits of any other kind to which an employee



                                                    9
            Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 10 of 14



is entitled. Id. Defendants employed the requisite number of workers, but willfully failed to pay a

bonus to those Puerto Rico Class Members who qualified.

    64.         As a result of Defendants willful violations of the applicable Puerto Rico Labor Laws,

Plaintiffs and the Puerto Rico Class Members are entitled to recover their respective unpaid

compensation, liquidated damages (double damages), as provided for by the Puerto Rico Labor Law,

attorneys' fees and costs, pre- and post- judgment interest, and such other legal and equitable relief as

this Court deems just and proper.

    65.         Accordingly, Plaintiffs and the Puerto Rico Class Members are entitled to overtime

wages under Puerto Rico law in an amount equal to 1 and ½ times their rate of pay, plus liquidated

damages, attorney’s fees and costs.

                     VIII. CLASS AND COLLECTIVE ACTION ALLEGATIONS

    66.         Plaintiffs incorporate all previous paragraphs and alleges that the illegal pay practices

Defendants imposed on Plaintiffs were likewise imposed on the Putative Class Members.

    67.         Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and Puerto Rico law.

    68.         Numerous other individuals who worked with Plaintiffs indicated they were

improperly classified as independent contractors, paid in the same manner, performed similar work,

and were not properly compensated for all hours worked as required by state and federal wage laws.

    69.         Others complained that they were classified as employees, performed the exact same

duties and were paid a day rate regardless of the number of hours worked.

    70.         Based on their experiences and tenure with Defendants, Plaintiffs are aware that

Defendants’ illegal practices were imposed on the Putative Class Members.

    71.         Regardless of classification, members of the Putative Class were all not afforded the

overtime compensation when they worked in excess of 40 per week.


                                                   10
            Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 11 of 14



    72.         Defendants’ failure to pay appropriate wages and overtime compensation at the rates

required by federal law result from generally applicable, systematic policies, and practices which are

not dependent on the personal circumstances of the Putative Class Members.

    73.         Plaintiffs’ experiences are therefore typical of the experiences of the Putative Class

Members.

    74.         The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent class or collective treatment.

    75.         Plaintiffs have no interests contrary to, or in conflict with, the Putative Class Members.

Like each member of the Putative Class, Plaintiffs have an interest in obtaining the unpaid overtime

wages owed under federal law.

    76.         A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

    77.         Absent this action, many members of the Putative Class likely will not obtain redress

of their injuries and Defendants will reap the unjust benefits of violating the FLSA and Puerto Rico

law.

    78.         Furthermore, even if some of the members of the Putative Class could afford

individual litigation against Defendants, it would be unduly burdensome to the judicial system.

    79.         Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

    80.         The questions of law and fact common to each of the Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a) Whether Defendants employed the members of the Classes within the meaning of

                    the FLSA or Puerto Rico Law;



                                                    11
             Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 12 of 14



                b) Whether the members of the Classes were improperly misclassified as independent

                     contractors;

                c) Whether Defendants’ decision to classify the members of the Classes as

                     independent contractors was made in good faith;

                d) Whether Defendants’ decision to not pay the correct amount for overtime to the

                     members of the Classes was made in good faith;

                e) Whether Defendants’ decision to pay employees a day rate was made in good faith;

                f) Whether Defendants’ violation of the FLSA was willful; and

                g) Whether Defendants’ illegal pay practices were applied uniformly to all members

                     of the Classes.

    81.         Plaintiffs’ claims are typical of the claims of the Putative Class Members. Plaintiffs and

the Putative Class Members sustained damages arising out of Defendants’ illegal and uniform

employment policy.

    82.         Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

    83.         Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                         IX.     JURY DEMAND

    84.         Plaintiffs demand a trial by jury.

                                        X.      RELIEF SOUGHT
    85.         WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

                a.       For an Order designating the Day Rate Class as a collective action and

                         permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all



                                                     12
Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 13 of 14



        similarly situated individuals with instructions to permit them to assert timely

        FLSA claims in this action by filing individual Consents to Sue pursuant to 29

        U.S.C. § 216(b);

  b.    For an Order pursuant to Section 16(b) of the FLSA finding Defendants liable

        for unpaid back wages due to Plaintiffs and the Putative Classes for liquidated

        damages equal in amount to their unpaid compensation;

  c.    For an Order designating the state law classes as class actions pursuant to Fed.

        R. Civ. P. 23;

  d.    For an Order appointing Plaintiffs and their counsel as Class Counsel to

        represent the interests of both the FLSA and Puerto Rico Class;

  e.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

        interest; and

  f.    For an Order granting such other and further relief as may be necessary and

        appropriate.




                                  13
Case 5:19-cv-00615 Document 1 Filed 06/05/19 Page 14 of 14



                          Respectfully submitted,

                          /s/ Michael A. Josephson
                          Michael A. Josephson
                          Texas Bar No. 24014780
                          Richard M. Schreiber
                          State Bar No. 24056278
                          Andrew Dunlap
                          Texas Bar No. 24078444
                          JOSEPHSON DUNLAP, LLP
                          11 Greenway Plaza, Suite 3050
                          Houston, Texas 77046
                          713-352-1100 – Telephone
                          713-352-3300 – Facsimile
                          mjosephson@mybackwages.com
                          adunlap@mybackwages.com
                          rschreiber@mybackwages.com

                          AND


                          Richard J. (Rex) Burch
                          Texas Bar No. 24001807
                          BRUCKNER BURCH, PLLC
                          8 Greenway Plaza, Suite 1500
                          Houston, Texas 77046
                          Telephone:     (713) 877-8788
                          Telecopier:    (713) 877-8065
                          rburch@brucknerburch.com




                            14
